
	
		II
		110th CONGRESS
		2d Session
		S. 3481
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary increase in the new qualified hybrid motor vehicle credit for school
		  buses.
	
	
		1.Temporary increase in new
			 qualified hybrid motor vehicle credit for school buses
			(a)In
			 generalSection 30B(d)(2)(B) of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new clause:
				
					(vi)Temporary
				increase for school busesIn the case of any new qualified hybrid
				motor vehicle which is a school bus (as defined in section 4221(d)(7)(C)), the
				dollar amounts specified in clause (iii) shall be increased by—
						(I)200 percent for
				vehicles placed in service before January 1, 2010,
						(II)150 percent for
				vehicles placed in service after December 31, 2009, and before January 1,
				2011,
						(III)100 percent for vehicles placed in service
				after December 31, 2010, and before January 1, 2012, and
						(IV)50 percent for vehicles placed in service
				after December 31, 2011, and before January 1,
				2013.
						.
			(b)Conforming
			 amendmentSection 30B(j)(3) of the Internal Revenue Code of 1986
			 is amended by inserting (December 31, 2012, in the case of a school
			 bus).
			(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 placed in service after the date of the enactment of this Act.
			
